Citation Nr: 1750814	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a pulmonary disability, including as due to exposure to asbestos. 



REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esq.



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1986 to April 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Board videoconference hearing in October 2013.  A transcript of the hearing is of record.  

This case was previously before the Board in December 2014, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a pulmonary disability, to include bronchitis.  On September 14, 2015, the Veteran underwent a VA respiratory examination, at which the examiner did not identify any current pulmonary or respiratory ailment.  The VA examiner noted that the physical examination, chest x-ray, and pulmonary function tests all returned normal results.

Three days later, however, on September 17, 2015, the Veteran sought treatment from his primary care practitioner for breathing problems.  Although the examination of the lungs was normal, with no wheezing, rhonchi, rales, or crackles heard, the practitioner diagnosed chronic asthmatic bronchitis and prescribed an inhaler to use as needed.

When a VA examiner finds that there is no current diagnosis, but there is a diagnosis during the appeal period, the Board is required to obtain an opinion as to whether the diagnosis was made in error.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element is satisfied when a claimant has a disability at any time during the pendency of the claim, even if disability resolves prior to adjudication of the claim).  Accordingly, a remand is necessary to obtain a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Tinker Air Force Base 72nd Medical Group, and/or any VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine whether any current pulmonary disability, to include chronic asthmatic bronchitis and asbestosis, is related to the Veteran's military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all pulmonary disabilities currently found.  

For each pulmonary disability identified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability began in or is otherwise caused by the Veteran's active service, including his conceded asbestos exposure.

The examiner should address the Veteran's lay statements regarding continuity of symptomatology since onset and/or since discharge from service.  The examiner should address any other pertinent evidence of record, including the September 2015 treatment record reflecting complaints of breathing difficulties.

All findings must be reported and all opinions must be accompanied by a rationale.  If the above issue cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

